      Case: 1:19-cv-00848 Document #: 1 Filed: 02/09/19 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Michael Maratto                          )      Case No.
                                                )
                                                )
      Plaintiff                                 )      COMPLAINT
                                                )
                                                )
v.                                              )      July Demand Requested
                                                )
      Illinois Collection Service, Inc.         )
      8231 West 185st, Suite 100                )
      Tinley Park, IL 60477                     )
                                                )
      Defendant                                 )
______________________________________________________________________
   Now comes Plaintiff, by and through his attorneys, and, for his Complaint alleges as
                                        follows:

                                        INTRODUCTION

             1. Plaintiff, Michael Maratto, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, Illinois
                Collection Service, Inc.. Plaintiff allege violation of the Fair Debt
                Collection Practices Act, 15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA makes clear that within five days of any initial
                communication, a debt collector clearly state who the current creditor
                of the Debtor is. 15 U.S.C. Section 1692g
                                   APPLICABLE CASE LAW
             3. In Janetos vs. Fulton Friedman & Gullace, LLP (No. 15-01859), (7th
                Cir., 2016), the Seventh Circuit Court of Appeals stated if a dunning
                letter fails to disclose the required language in 15 U.S.C. Section
                1692g(a), it violates the FDCPA.
             4. Said case stated “[T]o satisfy Section 1692g(a), the debt collector’s
                notice must state the required information ‘clearly enough that the
                receipient is likely to understand it.’” Id.
             5. If an initial dunning letter fails to disclose the required information
Case: 1:19-cv-00848 Document #: 1 Filed: 02/09/19 Page 2 of 4 PageID #:2




          clearly, it violates the FDCPA, without further proof of confusion. Id.
                             JURISDICTION AND VENUE
       6. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
          1367; and 15 U.S.C. section 1692(d).
       7. Venue is proper because a substantial part of the events giving rise to
          this claim occurred in this District.
                             PARTIES
       8. Plaintiff, Michael Maratto (hereinafter “Plaintiff”) incurred an obligation
          to pay money, the primary purpose of which was for personal, family,
          or household uses (the “Debt”).
       9. Plaintiff is a resident of the State of Illinois
       10. Defendant, Illinois Collection Service, Inc. (“Defendant”), is an Illinois
          business entity with an address of operating as a collection agency,
          and is a “debt collector” as the term is defined by 15 U.S.C. Section
          1692a(6).
       11. Unless otherwise stated herein, the term “Defendant” shall refer to
          Illinois Collection Service.
       12. At some point, the original creditor, transferred this debt to Defendant
          for debt collection.
                                      ALLEGATIONS
       13. The Plaintiff allegedly incurred a financial obligation in the approximate
          amount of $126.35 (the “Debt”) to a creditor..
       14. The Debt was purchased, assigned or transferred to Defendant for
          collection.
       15. The Defendant attempted to collect the Debt and, as such, engaged in
          “communications” as defined in 15 U.S.C. Section 1692a(2).
       16. On December 18, 2018, Defendant sent an initial communication to
          Plaintiff. See Exhibit A.
       17. On or about December 24, 2018, Plaintiff received said letter.
       18. The letter states in the heading that the “Client: Integrated Imaging
          Consultants, Llc” See Exhibit
Case: 1:19-cv-00848 Document #: 1 Filed: 02/09/19 Page 3 of 4 PageID #:3




       19. However on back, the “Client” is listed at “Advanced Radiology
          Consultants.” See Exhibit.
       20. Both of these supposed “clients” are owed $126.35.
       21. Plaintiff does not know who the Defendant claims the creditor is:
          (1)Integrated Imaging Consultants, LLC” or (2) “Advanced Radiology
          Consultants,” or some other creditor.
       22. Nowhere does this letter state who the debt is actually owed to.
       23. Nowhere does this letter state who the client is or who the current
          creditor is.
       24. The Plaintiff has no idea who the actual creditor that this debt is owed
          to, whether it is “Integrated Imaging Consultants, LLC” or “Advanced
          Radiology Consultants” or some other entity.

                             STANDING AND INJURY

       25. Plaintiff has suffered an injury in fact that is traceable to Defendant's
          conduct and that is likely to be redressed by a favorable decision in
          this matter.
       26. Specifically, Plaintiff suffered a concrete informational injury as a result
          of Defendant's failure to provide truthful information in connection with
          its attempt to collect an alleged debt from Plaintiff.
       27. The rights and obligations established by section 1692g were
          considered by the Senate at the time of passage to be a “significant
          feature” of the Act. “This provision [section 1692g] will eliminate the
          recurring problem of collectors dunning the wrong person or attempting
          to collect debts which the consumer has already paid.” S. Rep. No. 382,
          95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695, 1696,
       28. The Plaintiff has suffered and continues to suffer actual damages as a
          result of the Defendant’s unlawful conduct.
       29. As a direct consequence of the Defendant’s acts, practices and
          conduct, the Plaintiff suffered and continues to suffer from humiliation,
          anger, anxiety, and frustration.
Case: 1:19-cv-00848 Document #: 1 Filed: 02/09/19 Page 4 of 4 PageID #:4




VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.
       30. The Plaintiff incorporates by reference all of the above paragraphs of
          this Complaint as though fully stated herein.
       31. The Defendant’s conduct violated 15 U.S.C. Section 1692g(a) by not
          stating clearly who the creditor was on this matter.
                                    JURY DEMAND
       32. Plaintiff demands a trial by jury.
                                    PRAYER FOR RELIEF
       33. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                     Respectfully submitted,
                                                /s/ John Carlin__________________
                                                  John P. Carlin #6277222
                                                  Suburban Legal Group, PC
                                                  1305 Remington Rd., Ste. C
                                                  Schaumburg, IL 60173
                                                  jcarlin@suburbanlegalgroup.com
                                                  Attorney for Plaintiff
